 



Exhibit 10.42
Amendment to Employment Agreement
Brian Hajost and SteelCloud, Inc agree this 19th date of April 2006 to amend the
employment agreement dated June 8, 2004 as follows:

  1.   Paragraph 2(a) is deleted and replaced with the following:

  a.   The term of employment under this agreement shall end on June 8, 2006;
provided, the term of this agreement may be extended upon agreement by both
parties from month to month or for as many months as the parties may agree
during the term or any extended term. During the term of this agreement or any
extended term, Employee shall devote substantially all of his business time and
efforts to Employer and its subsidiaries and affiliates. Employment cannot be
terminated from the date of execution of this amendment until June 8, 2006
unless for cause as defined in 9(a)(i).

  2.   Employer shall (a) pay Employee $200,000 in severance pay as a one-time
severance payment, within 30 days after his last by of employment, and (b) pay
the premiums on Employee’s participation in Company-sponsored health insurance
(assuming Employee elects to continue such participation) for 18 months
following Employee’s last by of employment; provided if Employer and Employee
mutually agree in writing to extend the duration of Employee’s employment until
June 8, 2007 or later, Employer shall not be obligated to comply with
subsections (a) and (b) hereof.     3.   Paragraphs 9(a)(ii), 9(a)(iii) and 9(b)
are deleted.     4.   Paragraph 10 is deleted.     5.   Paragraph 14(b) is
amended by deleting the references to Paragraphs 9 and 10.     6.   All other
terms and conditions shall remain in effect.

               IN WITNESS WHEREOF, the undersigned have executed this Agreement
as of the day and year first above written.

            STEELCLOUD INC.
      By:   /s/ Thomas P. Dunne         Thomas P. Dunne        Chief Executive
Officer     

         
 
  /s/ Brian Hajost
 
Brian Hajost    

